 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeBoe Tireand Rubber Company, d/b/a MissionTireshallhave been certified by the National Labor& Rubber CompanyandTeamsters AutomotiveRelations Board as the exclusive collective-bargain-Workers Local 495, International BrotherhoodofIng representative of said employees."Teamsters,Chauffeurs,Warehousemen and Help-2.Substitute the attached notice for that of theers of AmericaAdministrative Law Judge.LeBoe Tire and Rubber Company,d/b/aMissionTire & Rubber Company,Employer-PetitionerandTeamsters Automotive Workers Local 495, Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Union-Petitioner.Cases 31-CA-3067, 31-CA-3235,31-RC-2066, and 3 I-RM-299January 3, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOOn January 26, 1973, Administrative Law JudgeGeorge H. O'Brien issued the attached Decision inthisproceeding.' Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs.Respondent also filed an answering brief anda motion to correct the transcript,2 and the GeneralCounsel filed a motion to reopen the record.3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions, briefs,and motions, and has decided to affirm the rulings,4findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order asmodified below.5ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified herein, and hereby orders that Respondent,LeBoe Tire and Rubber Company, d/b/a MissionTire & Rubber Company, Glendale, California, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order, as somodified:1.Substitute for paragraph 2(c) of the Adminis-trative Law Judge's recommended Order the follow-ing:"(c)Withhold all recognition from United Tire andRetreaders of Mission Tire as the bargaining repre-sentative of any of Respondent's employees unlessand until United Tire and Retreaders of Mission Tire'United Tire and Retreaders of Mission Tire appeared as Intervenor atthe hearing2Absent objections from any party, Respondent's motion to correct thetranscript is hereby granted4Absent objections from any party, the General Counsel's motion toreopen the record for the limited purpose of receiving certain documentsinto evidence is hereby granted.4Respondent contends the Administrative Law Judge erred in denyingRespondent'smotions,made under rule 43(a) of the Rules of CivilProcedure for United States District Courts,to examineall of the Teamstersauthorization cards utilized by Stewart to refresh his recollection prior totestifying. In rejecting Respondent's contention, we note that all such cardswere introduced into evidence during the course of the hearing, andRespondent was afforded the opportunityto examinethe cards and toexamine and cross-examine witnesses, including Stewart, with regardtheretoWe further find no merit in Respondent's contention that it wasprevented from presenting a full and completedefense and, therefore, wasdeprived of due process because the Administrative Law Judge excludedcertain testimonial and documentary evidence relating to the 8(a)(2)allegationsin the complaint and to Objections 3 and 4 to the electionRespondent complains particularly about the General Counsel's refusal topermit, under Sec. 102.118 of the Board's Rules, one of his agents, O'Dwyer,to testify about certain advice he allegedly gave Respondent's employeesSuch evidence as Respondent sought to adduce could as well have beenadduced by Respondent from the employees with whom O'Dwyer allegedlyspoke In any event, any advice which O'Dwyer may have given theemployees could in no manner have exculpated Respondent from the8(a)(2) violations found hereinWe find the General Counsel's refusal topermit his agent to testify was not prejudicial to Respondent5 In the absence of exceptions thereto, we shall adopt,pro forma,theAdministrativeLaw Judge's dismissal of certain allegations of thecomplaintWe disagree with the Administrative Law Judge's finding that Respon-dent violated Sec 8(a)(1) of the Act through Supervisor Lee's May 5statement to the effect that Respondent neither would be competitive norable to remain in business in the event the Union "came in" and made thesame demands on Respondent as are contained in that Union's contractswith others In our view, that statement is merely an expression of opinionreasonably based on known economic facts which is protected by Sec 8(c)of the ActIn addition,since theevidence to support Objection 3 is predicated solelyon that statement, which reasonably could not have interfered with theemployees' free choice in the election, we find that Objection 3 is withoutmerit and hereby overrule said objection. Consequently, we reject theAdministrative Law Judge's reliance on the foregoing statement as one ofthe supportive grounds establishing both Respondent's violation of Sec.8(a)(2) of the Act and the validity of Teamsters Objection 4 which, in and ofitself,presents sufficient,cause to set aside the results of the July 12, 1972,electionAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board having found,aftera trial, that we violated Federal law byinterferingwith the administration of United Tireand Retreaders of Mission Tire, by discharging anemployee for supporting the Teamsters Union, and208 NLRB No. 12 LEBOE TIRE & RUBBER CO.85by attempting to influence employees' choice be-tween the two Unions:WE WILL offer Ivory Stewart full reinstatementand pay him for the earnings he lost as a result ofhisApril 24, 1972, discharge, plus 6-percentinterest.WE WILL NOT interfere with the formation oradministrationof,orcontribute support to,United Tire and Retreaders of Mission Tire, orany other labor organization, and we will notrecognize United Tire and Retreaders of MissionTire until that organization is certified as ouremployees' collective-bargaining representativeby the National Labor Relations Board.WE WILL NOT discharge or discriminate againstany employee for supporting Teamsters Automo-tiveWorkers Local 495, or any other labororganization.WE WILL NOT unlawfully interfere with ouremployees' union activities.LEBOE TIRE ANDRUBBER COMPANY,D/B/A MISSION TIRE &RUBBER COMPANY(Employer)consolidated amended complaint alleges in substance thatRespondent by discharging Ivory Stewart, by interferingwith the formation and administration of United Tire, bycontributing support to United Tire, and by coerciveinterrogation and threats,violated Section 8(a)(1), (2), and(3) of the National Labor Relations Act. The complaintfurtheralleges that, at all times material,Teamstersrepresented an uncoerced majority of Respondent's em-ployees in a unit appropriate for collective bargaining, andconcludes with a prayer that Respondent,inter alia,berequired to recognize Teamsters as the exclusive collective-bargaining representative of its employees and to bargainin good faith with Teamsters.Respondent's answer, as amended,denies the commis-sionof anyunfair labor practice and avers, as anaffirmative defense that Teamsters evidence of representa-tionwas procured by a foreman, Michael Chinzi, and istherefore invalid.By a further order of consolidation issued September 12,1972, two objections by Teamsters to conduct of Respon-dent affecting the results of a Regional Director directedelection held July 12, 1972, were placedin issue.Uponthe entire record in this proceeding,including myobservation of the witnesses, and after due consideration ofthe posthearing briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ancewith its provisions may be directed to theBoard'sOffice, Federal Building, Room 12100, 11000Wilshire Boulevard, Los Angeles, California 90024,Telephone 213-824-3457.DECISIONSTATEMENT OF THE CASEGEORGE H. O'BRIEN, Administrative Law Judge: Thisconsolidatedproceedingwas heard in Lds Angeles,California,on October 11, 12, and 13, 1972. In thisDecisionLeBoe Tire and Rubber Company, d/b/aMission Tire and Rubber Company is called Respondent,Teamsters Automotive Workers Local 495, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America is called Teamsters, and UnitedTire & Retreaders of Mission Tire is called United Tire.The complaint, issued June 1, 1972, is based on a chargefiled by Teamsters on April 26, 1972. The consolidatedamended complaint, issued September 8, 1972, is based onthe charge filed April 26, 1972, and on a charge filed byTeamsters July 25, 1972, as amended August 25, 1972. TheRespondent is a California corporationwitha manufac-turing plant,warehouse, and principal office inGlendale,California, anda retail store in Stanton,California. Itannuallypurchases and receives at its Glendale plant andStanton storegoods valuedin excess of $50,000 which areshipped directlyfrom points located outside the State ofCalifornia.Respondent is an employer within the meaningof Section2(2) of theAct engaged in commerce and in abusiness affecting commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDTeamsters and United Tire are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES AND THECONDUCT ALLEGED TO HAVE AFFECTED THE RESULTOF ELECTIONA.TheIssues inCases 31-RC-2066 and31-RM-299Pursuant to a Decision and Direction of Election issuedby the Regional Director for Region 31 on June 16, 1972,an election was held on July 12, 1972, with the followingresult:Teamsters9United Tire23No union2Challengedballots2Void ballot1 86DECISIONSOF NATIONALLABOR RELATIONS BOARDObjections to conduct of employer affecting the results ofelection were filed by Teamsters on July 18, 1972. In hisorder consolidating cases issued September 12, 1972, theRegional Director found:The issues raised by Objections 3 and 4 are related tocertain allegations . . . in the consolidated amendedcomplaint . . . and involve the same evidence .. . andcan best be resolved by a hearing... .The objections on which I am required by Section 102.69of the Board's Rules and Regulations, Series 8, asamended, to report (all other objections having beenwithdrawn) are:Objection 3.Between the date of the filing of thepetition and the day of the election the employerthreatened employees with reprisals in connection withtheir union activities and sympathies.Objection 4.Between the date of the filing of thepetition and the day of the election the employercreated ... United Tire & Retreaders of Mission Tire,and coerced its employees to accept United Tire &Retreaders of Mission Tire as their collective bargain-ing agent.The fact of consolidation and the fact that evidencematerial and relevant to the issues raised by the complaintand answer is before the Board in this consolidatedproceeding invoke two issues not normally present inrepresentation hearings. These are: (a) whether Teamsters"evidence of representation" was obtained through theactiveparticipation of a supervisor; and (b) whetherRespondent, prior to filing its petition on June 2, 1972, hadreceived a request for recognition as collective-bargainingagent from either Teamsters or United Tire.B.The Issues inCases 31-CA-3067 and31-CA-3235The General Counsel asserts that Ivory Stewart wasdischarged on Monday, April 24, 1972, because, during theprevious week, he solicited the signatures of his fellowemployees on cards authorizing Teamsters to representthem in collective bargaining. Respondent answers that itwas, unaware of any such activity by Stewart, who wasdischarged for the sole reason that his work performancewas less than satisfactory. The date of April 24 wasselected for discharge because Respondent then had a fullcomplement of employees, Respondent was aware thatStewart was seeking work elsewhere as an upholsterer, andRespondent decided that the employment relationshipshould be terminated at its own convenience, rather than atthe convenience of the employee.Specific acts of assistance to United Tire are alleged tobe:(a)a promise by Owen Lee, plant manager, toemployeesMichael Chinzi and Roy Trujillo on May 5,1972, that Respondent would bargain with the employees ifthey formed their own organization; (b) providing blankcards to United Tire organizer Michael Chinzi on May 8;(c)assistance by Owen Lee to United Tire organizers,Chinzi and Trujillo, in the solicitation of authorizationcards on May 8; (d) granting time off during workinghours on May 8 to Chinzi and Trujillo for United Tirebusiness; and (e) promising on July 6, 1972, that Respon-dent would bargain with United Tire if it won the July 12election.The General Counsel contends and Respondent deniesthat in April 1972 Alward Daley was a supervisor withinthe meaning of Section 2(13) of the Act.Respondent contends and the General Counsel deniesthatMichael Chinzi was, between March 1 and May 12,1972, a supervisor within the meaning of Section 2(13) ofthe Act.Other acts of unlawful interference alleged in thecomplaint and denied in the answer are: (a) interrogationofChinzi by Lee concerning his union sympathies inMarch 1972; (b) a simultaneous request by Lee of Chinzito engage in surveillance of the union activities of hisfellow employees; (c) an announcement on Tuesday, April24, 1972, by Daley to employees Chinzi, Trujillo, andKrippner that Stewart had been discharged for unionactivities; (d) a statement on May 5, 1972, by Lee to Chinziand Trujillo that Respondent would close the plant ifemployees selected Teamsters as their representative; and(e)a statement on July 12, 1972, by Lee to employeeRodriguez that if Rodriguez voted for Teamsters he wouldbe given no more work by Respondent.C.Respondent's OperationRespondent is a corporation engaged in the manufactureand sale of retreaded tires and the sale of new tires andrelated items. Its plant on San Fernando Road inGlendale, California, embraces a large yard and four orfive buildings.Worn tire casings are dropped off by Respondent'struckdrivers in the yard "up front." The retreading processis performed in the main plant. Retreaded tires are storedin the main warehouse. New tires and accessories arestored in Warehouse 1. New tires and retreaded tires arestored inWarehouse 2. Retreaded tires are stored inWarehouse 3.Jules LeBoe has been the head of the business since 1929and has been president of the corporation since itsformation in 1967. LeBoe spends all of his time in hisoffice.Owen Lee is secretary-treasurerof the corporationand plant manager. Lee spends 95 percent of his time inthe plant and in the yard. The general manager, RedAbrun, spends most of his time on the road, engaged inselling Respondent's product.D.Supervisory Status of Alward Daley and MichaelChinziDaley did not testify.1.The testimony of Owen LeeDaley was absent on sick leave from October 1971 toand through March 1972. Prior to October 1971 Daley'sjob title was foreman. He directed the working forces at theplant; be laid out job duties for the employees and shiftedmen around "as was indicated by who came to work thatday;" he had authority to grant time off from work and to LEBOE TIRE & RUBBER CO.excuse tardiness; he recommended discipline; he had thepower to suspend employees and to administer oralreprimands; and he reported to Lee on the progress ofemployees and had the power to recommend hiring anddischarge.When Daley left in October of 1971 all of his duties andresponsibilities were assigned to Michael Chinzi. In Marchof 1972,Itwas assumed that when Mr. Daley returned, hewould assume his position as foreman that he had priorto his leaving. I so informed Mr. Chinzi. During thenext couple of days, there seemed to have been someconfrontations between the two. To try to keep peace-and harmony in the group, we decided that it might bebetter if Mike continued in his capacity as foreman dueto the fact that he did tell me that he would be leavingshortly and Mr. Daley would work up front with me.When Chinzi left on May 12, 1972, Daley returned to hisformer job as foreman.In March 1972, in contemplation of Daley's return, a listof names was prepared showing "the new job status thatwe were going to do based on our increased productionwhich we would assume would start the following week."On this list Daley was designated as foreman and Chinzi as"working in back as a warehouseman and leadman."Chinzi's foreman duties were to be taken over by Daley.The changes contemplated by the list were never imple-mented, and Chmzi continued to perform his duties asforeman until he left the Company.2.The testimony of Michael ChinziChinzi was employed by Respondent for about 3-1/2years. He performed Daley's duties during the 6 months ofDaley's absence, and ceased to perform those duties onDaley's return. One man was discharged on his recommen-dation. On two occasions he recommended wage increasesand both were granted. He reported once or twice a weektoDaley on the performance of the men he supervised.After Daley returned to work Chinzi "didn't fire anybody."About 2 weeks after Daley's return, Chinzi was shown a listof names whereon Daley was shown as foreman andChinzi was shown as order picker. On one occasion afterDaley's return Chinzi complained to Lee that he wascontinuing to perform Daley's work, but was not beingpaid for it.In a pretrial affidavit executedMay 1, 1972, Chinzistated:Iam foreman of the plant at Mission Tire andRubber Company. When Owen Lee was on vacation inFebruary and the first of the year I took over for him. Ischeduled the runs for the truck drivers and others.I do everything in the plant. I am responsible forcontrolling the work that is done. When the men workweekends, Owen does the giving out of overtime. AlDaley is called foreman also but he is absent from thejob a lot and I take over for him.I sentJay McVeyhome a couple of months ago. He87was insubordinate to me.I told him to punch out andgo home. Owen countermanded my orders. Jay stayedfor three hours and then went home. I have sent SamYoung home and Owen kept him on.3.Other evidence relating to supervisory status ofDaley and ChinziOn May 9, 1972, Respondent delivered to the Board'sRegional Office a "List of Employees." The document istypewritten,with 36names andjob descriptions in twocolumns, double spaced. Two additional names and jobdescriptions are interlined.These are:Mike ChinziWarehousemanAlward DaleyShipping ClerkOn the day of the preelection hearing in the representa-tion cases, June 6, 1972,counsel for the employer andcounsel for Teamsters agreed that they would not litigatethe supervisory status of Daley, but would defer thatquestion to the challenge procedure.Daley did vote on July 12, 1972, and his vote was notchallenged.Chinzi, although he was not employed byRespondent on either June 6 or July 12, acted as observerfor United Tire at the July 12 election.Krippner testified that when Daley returned to work,and while Krippner was employed"up front" in the mainwarehouse,he was told by Lee:... that Al was now our foreman and Mike was backin the warehouse. He was a warehouseman again. Yousee,Mike had been the foreman and when Al cameback,Al was foreman.After Krippner's transfer toWarehouse 3 on April 24 or25, 1972, Chinzi reported to Lee that Krippner's work wassatisfactory.Thurmond Duke was hired in March 1972. Shortly afterhe started to work he overheard a conversation betweenLee, Chinzi, and Daley and "they said that Mike would bethe foreman in the back and Al would be the foreman upfront."On May 8, 1972,John Eugene Howe signed a card forUnited Tire at the request of Chinzi.Howe testified that hesigned"because[Chinzi]was more or less the boss aroundthere"and Howe did not want to get in trouble.4.Conclusions as to the supervisory status ofDaley and ChinziThe dispersal of the work force of more than 35 persons,the variety of their duties, and the fact that many are short-term employees are indicative of the need for someintermediate supervision.The mutually corroborativetestimony of Chinzi and Lee establish that from October1971 to some date in March 1972 Chinzi was a supervisorwithin the meaning of Section 2(11) of the Act.He had thepower to "effectively recommend"in the exercise of"independent judgment"the "transfer,"the "reward," andthe "discipline"of employees,and "responsibly to directthem."The testimony of Lee,corroboratedby Krippnerand Duke, establishes that after his return Daley per- 88DECISIONSOF NATIONALLABOR RELATIONS BOARDformed these supervisory functions "up front." Lee'stestimony that Chinzi, after the return of Daley, continuedto perform these functions "in the back" is corroborated byChinzi's pretrial affidavit. It is most unlikely that employ-ees in the back, particularly the inexperienced Krippner,would have been left without any direct supervision.Ifind that from and after April 1, 1972, Chinzi was asupervisor within the meaning of the Act, over employeesin the back of Respondent's plant, and that Daley was asupervisor within the meaning of the Act over employees"up front."E.Sequence of EventsIvoryStewart started to work for Respondent inSeptember 1963. In 1970 through January 23, 1971, heattended upholstery school in the evening after work. InJune 1971, he injured his back and was granted sick leaveby LeBoe. When he returned to work in September, he wastold by LeBoe that he should report half an hour later thanthe other employees and remain on the clock for 8 straighthours. LeBoe said:You are very valuable around here. We need youbecause you know where most everything is . . . theorders have to get out . . . eat if you can.Most of Stewart's time was occupied by moving theretreaded tires from the main plant to Warehouse 3 andstocking them on racks. He was frequently called awayfrom this work to mount tires for customers, or to locate aspecific tire, or to perform the work of some absentemployee. He either brought his own lunch, or bought it ata hamburger stand across the street. He did not punch outduring these brief absences from Respondent's premises.On some date in March 1972, Lee, having heard rumorsthat some employees were discussing the feasibility ofjoining some union, asked Chinzi to let him know what washappening, if anything. Chinzi told Lee not to beconcerned, that no one was going to sign for the union.Shortly after Daley's return, probably during the firstweek in April:The guys in the yard were getting the heavy work load,and all of them started griping and when it gets hoteverybody gets angry and so everybody got angry andIvory said he knew somebody in the Union and[Chinzi I and Roy [Trujillo] delegated the thing to Ivoryand Ivory carried the thing from there.During the second week in April, Stewart asked Lee for araise.Lee denied the request on the ground that Stewartwas then being paid more than the top of the scale andLee's belief that Stewart "was not doing his job 100%."During the same period, Lee told Stewart that he wantedfour racks stocked per hour, or 420 tires in 7 hours. WhenStewart reminded Lee that he had other duties to perform,Lee told him to do the best he could. Lee testified, "I felt insome instances he was right."On Wednesday, April 12, after work, Stewart telephonedthe union office, and was told that he should telephone thebusiness agent, Mr. Henderson, the following week.On Friday morning, April 14, Stewart received permis-sion from LeBoe to leave early on personal business.Stewart failed to punch out when he left shortly before2:30 p.m. At 2:30 p.m. LeBoe called Stewart on theloudspeaker to mount tires for a customer. When Stewartdid not respond, LeBoe sent Lee in search of Stewart. Hedid not tell Lee that Stewart had permission to leave early.On Monday, April 17, LeBoe reminded Stewart that heshould always punch out when leaving the plant and wroteinStewart's departure time as 2:30 p.m., Friday on thetimecard.At noon on Monday, April 17, Stewart called Hendersonfrom a pay telephone at the hamburger stand. That night,Henderson called at Stewart's home, gave him blankapplication for membership cards, told Stewart to returnthecards to him after a majority had signed, andHenderson would take it from there.On Tuesday morning, April 18, Stewart showed the cardsto Chinzi, stating: "that you would have to be a Teamsterman in order to work there. You would have to be a unionman in order to work." Chinzi then told Stewart to remaininWarehouse 3, and that Chinzi would send employees tohim one by one to sign the authorization cards. Inapproaching the individual employees Chinzi said, insubstance:Do you - want to do something about organizingyourselves down here and to get better pay and bettersafety conditions and everything. Just sign a card withChinzi personally escorted to Stewart the following cardsigners: JoeGodinez,Mike Cortez,Manuel Rentena.Chinziwas present when cards were signed by RoyTrujillo, Bob Krippner, Gary Petty, and John Allen. Fourother employees were told by Chinzi to see Stewart in thewarehouse.ThesewereDave Rominez, John Howe,Richard Brown, and one other. Chinzi heard Stewart tellemployees "that they would have to sign or lose their jobs."In that one day, Tuesday, April 18, 17 employees signedcards at the door of Warehouse 3 and returned them toStewart.On one of the following days Stewart spoke to FelixDelgado and Rubin Delgado, up front in the main plant.Each took a card home with him, signed the card at homeand returned it to Stewart on Friday, April 21. On someevening during the same week in the parking lot after work,Refugio Delgado signed a card and returned it to Stewart.On Thursday, April 20, Lee reminded Stewart that hewas not stocking enough tires. Lee testified, "essentially wesaid the same things that I said in the prior meeting."On the afternoon of Monday, April 24, Stewart wascalled to LeBoe's office. LeBoe told Stewart that "thingswere slow and he was going to have to lay somebody off."LeBoe wrote out a check, which he said was pay for a fullweek and handed it to Stewart. There is no evidence thatStewart communicated with anyone before leaving theplant.On Monday, April 24, Teamsters filed the petitiondocketed as Case 31-RC-2066.On Tuesday, April 25, Robert Krippner was escorted toWarehouse 3 by Daley and informed that he would bedoing Stewart's job. There Chinzi, in the presence of LEBOE TIRE & RUBBER CO.Krippner and warehouseman Roy Trujillo, asked whathappened to Stewart. Daley replied that Stewart had beenfired.When either Trujillo or Chinzi asked "Why?," Daleyreplied: "that he had told Ivory to keep things quiet andthatwas the reason he' was discharged because he waspassing out union cards."On Monday, May 1, a Board agent took statementsfrom,interalia,Chmzi and Krippner as part of hisinvestigation of Case 31-CA-3067.The events of Thursday, May 4, are graphically andaccurately summarized by Chinzi as follows:We just generally were mad about the work load thatwas left between me and Roy in the stock room and meand Roy got in a little bit early in the morning and wekind of had a bad night and we were at each othersthroats and so Owen came between us and we all wentto the tube room and me and Roy just started tellingOwen and laying it on the line about the workingconditions and the sanitary conditions and the workloads on everybody and Owen was trying to be themediary between us. He said if we didn't like it to getout and we got out. We walked to the office and Owensaid to put them down as quitting and we said "No,because you said to get out" and we settled down andAl Daley walked into the office and we all then wentback to the tube room to talk it over some more.In the tube room, there was further discussion ofworkloads, pay, sanitary conditions and hazards. TrujilloaskedLee why Stewart had been fired. When Leeanswered, "He wasn't doing his work, was he?" Trujilloremonstrated:... it was a pretty rotten deal that they handedIvory, because Ivory was doing his job and helpingeverybody else out at the same time... theywould becalling up in the middle of anything he was doing andthere was no way possible that he could be doing hisjob he was required to do.On Friday morning, May 5, there was a conference inLeBoe's office. Present were LeBoe, Lee, Abrun, Daley,Chinzi and Trujillo. In the course of the meeting Lee statedthat, based on his knowledge of Teamsters contracts, itwould be impossible for Respondent "to pay those types ofwages and remain competitive and stay in business." Healso said that if the Teamsters came in and made thosedemands Respondent would have no alternative, it wouldhave to close down the plant. Chinzi then asked, "Whydon't we get our own union in here?" Lee replied that if anindependent union were formed and if it won the LaborBoard election, Respondent would negotiate with it. Leetestified:I explained to them most emphatically that we in noway could have any dealings or support either union,either Teamsters or employees' unions and we wouldoffer them no assistance or no help or no advice ornothing in this way whatsoever.Chinzi understood Lee's remarks about Teamsters tomean,"They wouldhave to close down the plant if the89Teamsters came in." Trujillo understood Lee's meaning tobe, "They would padlock the place if the Teamsters camein."When Chmzi asked if he could have a meeting oncompany property, Lee denied the request on the groundthat he would then be required to grant the same privilegeto Teamsters.Trujillo restated his opinion that Stewart had received a"dirty deal." Lee answered that Stewart would have his jobback, and LeBoe agreed.Following the meeting in LeBoe's office, Chinzi tele-phoned the Board agent whom he had met on May I andasked "How do we go about organizing our union?" TheBoard agent replied that he should get authorization cardssigned and have them checked at the NLRB.Chinzi then prepared a notice calling a meeting at hishome at 7:30 p.m. that night. Trujillo translated the noticeinto Spanish, and both notices were posted on Respon-dent's bulletin board.On Friday evening, May 5, 31 of Respondent's employ-eesmet at Chinzi's home. Chinzi presided. There was ageneraldiscussionof sanitary conditions, pay raises,startingpay, piecework, hazards, and general workingconditions. Before any action was taken, Stewart appeared.After about 4 minutes, Stewart left and half the people leftwith him.On Saturday,May 6, Chinzi, Trujillo, and TonyDelgado, Jr., prepared a body of laws. Chinzi purchasedblank 3 x 5 index cards. Chinni testified:First, I had to print all the printed matter that wouldresemble as closely as possible and which related to theprintedmatter on the Teamsters' card and have theemployees fill it out.On Monday, May 8, 31 employees signed United Tireauthorizations at Chinzi's request. In soliciting signatures,Chinzi said, in substance:... this was for the Mission Tire Union . . . if youwant to organize yourselves without any big brother upabove us pushing us around and without spending $100initiation fee and going to meetings in your spare time,if you don't want that, you can go with us and we cando it ourselves down here ... for higher wages, andbetter benefits and working conditions and less hazardsand better sanitary conditions, that they shouldjoin usand have the full advantage of a full big union and allset to keep it to ourselves ... we would have a unioncontract signed and have the management sign it andstick to it ... also that the company agreed to meetour demands ... I said we will intervene with theTeamsters. That means that there will be more thanone name on the ballot and that way, we can choosebetween the Teamsters and the company union or Ishould say, United Tire.Lee observed this solicitation without protest.WhenChinzi ran out of his prepared cards, he obtained 10additional blanks from Lee. After obtaining the 31stsignature he obtained LeBoe's permission to go to theBoard office where he filed the cards, and gave a secondstatement to the same Board agent. 90DECISIONS OFNATIONALLABOR RELATIONS BOARDOn June 2, 1972, Respondent filed the petition docketedas Case 3l-RM-299, stating that Teamsters had requestedrecognition on April 24, 1972, and that United Tire hadrequested recognition on May 4, 1972.'On June 6, 1972, a hearing was held in the representationcases.On June 16, 1972, the Regional Director issued hisDecision and Direction of Election.In the week prior to the July 12 election, Lee called twomeetings of employees, one in the warehouse and one inthe yard. At these meetings Lee said in substance:The Teamsters are an organization that is in business tomake money. They are interested in dues and initiationfees and they all drive quite large cars, whereas wedon't. I believe the Teamsters Union is not needed inour situation. I believe we could handle our problemsourselves as a group, as a family, as we always have.Any time anybody has a problem or complaint, theyalways have and always can feel free to come to me.We can solve our problems ourselves without anyoutside help.At one of the meetings Lee conceded that the restroomswere dirty and said that the Respondent intended to havean outside maintenance company take care of them. Atboth meetings Lee stated that he could make no promises,and that Respondent would bargain with whichever unionwon the election.On the day of the election, July 12, Lee told OscarRodriguez that because his name did not appear on thevoting eligibility list he would not be allowed to vote.Rodriguez testified:When I was in the restroom, Mr. Owen came to therestroom and told me I was not on the list of people forthe election and that I could vote for the election, but ifIvote,maybe I wouldn't work any more for him.Lee testified:Mr.Rodriguez does speak half English and halfSpanish and we can't communicate on those lines and Itried to explain to him that when we made up theoriginal list of employees . . . that we were requested tofurnish for the Union . . . I told him that because hewas away on sick leave and I wasn't sure when hewould return, we omitted his name from the list andtherefore he would not be allowed to vote.. . . Iexplained it to him in my Spanish and my English .. .he understood perfectly . . . he walked out in the yardand watched everyone else voting and he didn't.F.Concluding Findings1.Ivory Stewartwas discharged because of his activi-tieson behalf of Teamsters and for no other reason.Respondent'sanimus is evidencedby Lee's remarks inLeBoe's office, and in his preelection talks. Stewart was along-time,highly valued,privileged employee. He wasdischarged near the beginning of a pay period,before theend of his shift,the next working day after he obtainedTeamsters authorizations from employees who weredirectly supervised by Daley. Daley, who was working "upfront with " Lee was in a position to know the true reasonfor the discharge, and he announced, without equivoca-tion, that Stewart was discharged for passing out unioncards. In the discharge interview, LeBoe lied to Stewart,and must have known that Stewart knew he was lying.LeBoe did not testify. Lee's testimony that LeBoe toldevery employee, discharged for any reason, that he wasbeing laid off for lack of work, and that LeBoe indulged inthis prevarication for fear of physical violence, is uncorro-borated hearsay, without evidentiary value. Lee lied toChinzi and Trujillo when he stated that Stewart had beendischarged for not doing his job, and must have knownthat they knew he was lying. Lee's promise to. reinstateStewart,made while he was encouraging Chinzi andTrujillo to form an independent union, is an impliedconcession that Stewart's work was in fact satisfactory.Additional reasons, advanced for the first time in Lee'stestimony, are pure afterthoughts. Lee's testimony thatStewart frequently failed to punch the timeclock would, ifcredited,merely constitute further evidence of the specialprivilegewhich he enjoyed. Lee's testimony that heexpected Stewart to quit without notice whenever he founda job as an upholsterer, and that "I decided that now is theproper time to let him go, at our convenience, rather thanat his convenience" is specifically discredited. Stewart hadcompleted his upholstery training in January 1971, andnothing occurred in 1972 which would give Respondentany reason to suspect that he was seeking other employ-ment. Neither was this a "convenient" time to dischargeStewart. Lee testified:Q. (By Mr. Bradshaw) Was Mr. Stewart laid off forlack of work?A. (By Mr. Lee) No, he was not.Q.Was there an adequate amount of work in theplant to keep the other employees, Mr. Stewart, busy?A.Yes.2.Respondent interferedwith the formation andadministration of United Tire and contributed support toit,by the following acts and statements: (a) Lee's statementonMay 5 that if Teamsters demanded the wages andconditions which they had in other contracts Respondent'splant would close; (b) Lee's prompt approval of Chinzi'ssuggestion that the employees form their own union; (c)Respondent's acquiescence in the organizing activities ofits foreman, Chinzi; (d) Respondent's permission to Chinzito use its bulletin board to announce an organizationalmeeting; (e) Respondent's permission to Chinzi to solicitUnited Tire authorizations on company time; (f) Lee'sdonation of blank cards to Chinzi in aid of his solicitationof United Tire authorizations; (g) Respondent's revocationof its promise to reinstate Stewart after Stewart broke upChinzi's meeting; (h) Respondent's grant of leave to Chinziand Trujillo to take United Tire authorizations to theBoard office on company time; (i) the discharge of Stewartfor soliciting Teamsters authorizations, contrasted with theencouragement of United Tire solicitations by Chinzi; (i)Lee's public announcement prior to the Board election that"the Teamsters Union is not needed" with the implicationthatUnited Tire would be welcome; (k) the statement of LEBOE TIRE & RUBBER CO.Foreman Chinzi in soliciting United Tire authorizationsthatRespondent had agreed to meet the demands ofUnited Tire.Teamsters Objection 4 should be sustained.3.Teamsters did not, onApril 24,1972, nor on anyother date represent an uncoerced majority of Respon-dent's employees in any unit appropriate for bargaining.The appropriate unit is:All production and maintenance employees and truck-driversemployed by Respondent,including retailsalesmen at the Stanton store; but excluding all otheremployees,officeclericalemployees,professionalemployees,guards and supervisors as defined in theAct.'The parties stipulated that as of April 24, 1972, prior tothe discharge of Stewart, there were 39 named employeesin the unit (37 in Glendale and 2 in Stanton). The GeneralCounsel would include and Respondent would exclude thename of Chinzi. I have found that Chinzi was on April 24 asupervisor within the meaning of the Act and is thereforeexcluded from the bargaining unit. The Respondent wouldinclude and the General Counsel would exclude the nameofDaley. I have found that Daley was on April 24 asupervisor within the meaning of the Act and is thereforeexcluded from the bargaining unit. The Respondent wouldinclude and the General Counsel would exclude the nameof Ed Strange. Mr. Strange was hired as a stockman andsupplemental truckdriver on April 14, 1972. He workedFriday, April 14, and Monday, April 17. He did not reportfor work after April 17 and was dropped from the payrollon April 27. I find that Strange quit on April 17 and wasnot part of the bargaining unit on April 24, 1972. I findthat as of April 24, 1972, there were 39 employees in theappropriate unit.There were received in evidence 20 Teamsters authoriza-tion cards. One of these was signed by Chinzi. Teamsters,at best, represented only 19 employees in a unit of 39employees, or less than a majority. Of the 20 signers ofTeamsters cards, 3 were personally escorted to Stewart byChinzi, 4 were directed by Chinzi to see Stewart in thewarehouse and Chinzi was present when the signatures of 4others were secured by Stewart. The active participation ofForeman Chinzi in the solicitation of these 11 signaturesnegatives the inference that signing was a voluntary actand destroys the value of the cards as evidence ofemployee intent. The 8 remaining cards, presumptivelyvalid, represent less than 30 percent of the 39 employees inthe appropriate unit.24.The interrogation of Chinzi by Lee in March 1972,and Lee's instruction to Chinzi to let him know what washappening, if anything, did not violate the Section 7 rightsof employees, since Chinzi was not an "employee" withinthe meaning of the Act, and Chinzi did not report to Leeon the union activities of his subordinates.Florida Builders,Incorporated,111 NLRB 786, 787.1This is the unit alleged in the complaint and admitted in the answer. Itis the sameunitwhich the Regional Director found appropriate in hisDecision and Direction of Election8The General Counsel in his brief to me achieves a Teamsters majorityby omitting from his list of employees the name of Ronald Bierer, whom he915.The statement of Daley that Stewart had beendischarged for passing out union cards coerced andrestrained employees in the exercise of Section 7 rights,since"the clear implication of the statement is thatRespondent would not hesitate to take reprisal actionagainst employees engaging in union activity protected bylaw."Serv Air Aviation,StallingsAir Base,I1 i NLRB 689,696.6.Lee's statement on May 5 that Teamsters demandswould result in plant closure was not a "reasonableprediction based on available facts but [was] a threat ofretaliation based on misrepresentation and coercion." Bythis statement, Respondent violated Section 8(a)(1) of theAct.N.L.R.B. v. Gissel Packing Co.,395 U.S. 575, 618(1969).This statement of Lee was made within the "criticalperiod" under theIdeal Electricrule as interpreted andapplied by the Board inWest Texas Equipment Company,142NLRB 1358, 1359, and is sufficient to create anatmosphere which rendered the exercise of a free choice inthe July 12, 1972, election impossible. Teamsters Objection3 should be sustained.7.Lee did not, on July 12, 1972, tell Rodriguez that hewould receive no more work if he voted for Teamsters. Leedid tellRodriguez that he could not vote. Rodriguezreasonably understood that this was an order from theboss, and that the normal consequence of disobedience ofany order would be discharge. Although the variancebetween the complaint and the proof is substantial, thematter was litigated, . and Lee's offense is of sufficientgravity to require a specific injunction against its repeti-tion.Rodriguez was in fact an eligible voter, since he wason authorized sick leave during the eligibility period andwas actually working on the date of election.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, as set forth above,occurring in connection with the operations of Respondentdescribed above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYIthas been found that Respondent has engaged incertain unfair labor practices. It will therefore be recom-mended thatit ceaseand desist therefrom and take certainaffirmative action,as setforth in the recommended Orderbelow, designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1.LeBoe Tire and Rubber Company, doing business asMission Tire & Rubber Company, Respondent herein, isan employer within themeaningof Section 2(2) of thestipulated was to be included in the unit, by excluding Daley and Strangeand by including Chinzi. There is no basis whatsoever for the exclusion ofBierer.Excluding Daley and Strange and including Chinzi would giveTeamsters a total of 20 authorizations in a unit of 40, again less than amajority 92DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Labor Relations Act, engaged in commerce andin a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2.Teamsters Automotive Workers Local 495, Interna-tionalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor, organizationwithin the meaning of Section 2(5) of the Act.3.United Tire and Retreaders of Mission Tire is alabor organization within the meaning of Section 2(5) ofthe Act.4.By discharging Ivory Stewart to discourage member-ship in Teamsters AutomotiveWorkersLocal 495,I.B.T.C.W. & H. of A. Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.5.By interfering with the formation and administrationofUnited Tire and Retreaders of Mission Tire, and bycontributing support to it, Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(2) of the Act.6.By telling employees that Stewart had been dis-charged because of his union activities, by threatening toclose the plant, and by preventing an eligible employeefrom voting at an N.L.R.B. election, Respondent engagedin unfair labor practices within the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSRespondent, LeBoe Tire and Rubber Company, d/b/aMission Tire & Rubber Company, its officers, agents,successors, and assigns shall:1.Cease and desist from:(a)Attempting to influence their employees' choice ofunion representation by threats to close the plant.(b)Making statements to employees which tend to createthe impression that other employees have been dischargedfor union activity, or by otherwise stating or suggesting toemployees that union or protected concerted activities mayresult in their discharge.(c) Interfering with the conduct of any Board election bytelling employees that they should not vote.(d) Interfering with the formation or administration ofany labor organization by permitting supervisors to act aspromoters or officers thereof, or in any other mannercontributing financial or other support thereto.(e)Discouraging membership in or activities on behalf ofTeamsters Automotive Workers Local 495, I.B.T.C.W. &H. of A. or any other labor organization of its employeesby discharging or refusing to reinstate or otherwise3 In the eventno exceptionsare filedas provided by Sec 10246 of theRules and Regulations of theNational LaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, as provided in Sec102.48 of the Rules and Regulations,be adoptedby theBoard and becomeitsfindings,conclusions,and order,and all objections thereto shall bedeemedwaived for all purposesdiscriminating against employees in regard to their hire ortenure of employment, or any term or condition ofemployment.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to Ivory Stewart immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, and make him whole forany loss of earnings suffered as a result of the discrimina-tionagainst him. Backpay shall be computed in themanner set forth inF.W.Woolworth Company,90 NLRB289, with interest added thereto in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.(b) Preserve, and upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, personnel records and reports, timecards,socialsecuritypayment records, and all other recordsnecessary to analyze the amount of backpay due under theterms of thisDecision.(c)Withhold all recognition from any labor organizationas the representative of Respondent's employees for thepurposes of collectivebargaining unless and until saidlabororganization shall have been certified by theNational Labor Relations Board as the exclusive collec-tive-bargaining representative of such employees.(d) Post at its plant in Glendale, California, copies of theattachednoticemarked "Appendix."4 Copies of saidnotice, on forms provided by the Regional Director forRegion 31, after being duly signed by an authorizedrepresentative of Respondent, shall be posted immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 31, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.FURTHER FINDINGS ANDRECOMMENDATION AS TO DISPOSITION OFISSUES IN CASES 3l-RC-2066 AND31-RM-299Ihave found that Teamsters Objections 3 and 4 aresupported by a preponderance of the evidence andtherefore recommend that the results of the election heldJuly 12, 1972, beset aside.While the matter of the validity of the prior proceedings4 In the event that the Board'sOrder is enforcedby a Judgment of aUnited States Courtof Appeals,the words in the notice reading "Posted byOrderof the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of Appealsenforcing an Order of the National Labor Relations Board " LEBOE TIRE & RUBBER CO.was not specifically submitted to me, the attention of theBoard is directed to the following facts, on the basis ofwhich I further recommend that both petitions bedismissed:Ihave found that Michael Chinzi, in April 1972, was asupervisor within the meaning of Section 2(11) of the Actand was not an employee within the meaning of Section2(3) of the Act. I have also found that Teamsters "showingof interest" to support the petition in Case 31-RC-2066was obtained through the active participation of Chinzi.The facts developed in this hearing may be treated by theBoard as the "administrative investigation" described inWinn-Dixie Stores, Inc.,124 NLRB 908, and, should theBoard agree with my findings, it should dismiss thepetition.Southeastern Newspapers, Inc.,129 NLRB 311.93Counsel for Respondent was misled by his client whenhe stated on the face of the petition in Case 31-RM-299,on June 2, 1972, that Teamsters had requested recognitionas bargaining representative on or about May 4, 1972, thata claim had been made by Teamsters on April 24, 1972,and that a claim had been made by "United Tire Union"on May 4, 1972. Lee, questioned by counsel for Respon-dent, testified that Teamsters had never requested recogni-tion. I have found that United Tire did not come intoexistence until afterMay 4, 1972. I find, on this record,that as of June 2, 1972, Respondent had not received fromany labor organization any request for recognition."Absent such a claim the Board [is] without jurisdiction toproceed with its investigation under Section 9(c)(1)(B) oftheAct."Herman Lowenstein, Inc.,75 NLRB 377, 382.